DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-4, 7-8, 10-16, 19-20, 22-25, 28-35
The following claim(s) is/are amended: 1, 7, 13, 19, 25
The following claim(s) is/are new: 34-35
The following claim(s) is/are cancelled: 5-6, 9, 17-18, 21, 26-27
Claim(s) 1-4, 7-8, 10-16, 19-20, 22-25, 28-35 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 12/22/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-16, 19-20, 22-25, 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappone (US Pub. 2017/0180289) in view of Hildebrand (US Pub. 2009/0240829), in view of Darugar (US Pub. 2008/0294794), and further in view of Bowman (US Pub. 2017/0031599).
With respect to Claim 1, Chiappone teaches a publish-subscribe interface method, comprising: connecting a plurality of independent and diverse publish-subscribe messaging service systems and a platform-independent interface that is configured to exchange messages between publishers and subscribers via the plurality of diverse publish-subscribe messaging service systems; (Fig. 1C, para. 3; multiple publishers may publish messages to a broker, and subscribers subscribe to the broker to receive the messages. Paras. 20-21, 36; system uses a generic interface that may translate protocols and formats and may provide services to multiple independent tenants. System may connect IoT devices from disparate manufacturers. See also Hildebrand, Fig. 1, paras. 4-5, 21-23, 26, 29, 32-34; Translating servers form an interface that connects two different pub-sub systems – implicit and explicit – both of which exchange messages between publishers and subscribers. See also Darugar, paras. 22, 71; pub-sub integrated into web services network engine.)
connecting a software application and the platform-independent interface; (Paras. 20-21, 36; system uses a generic interface that may translate protocols and formats and may provide services to multiple independent tenants. See also Hildebrand, paras. 3, 25-26, 29-30; software accepts both implicit and explicit pub-sub requests)
, the exchanging including: (Fig. 1, paras. 14-17; publisher publishes a message to the broker which publishes to subscribers. Figs. 1-2, paras. 1, 12-14, 20-21; system receives messages, transforms them if necessary, and sends them to their destinations. See also Hildebrand, Fig. 11, paras. 21-23, 26, 29, 32-34, 73; System translates pub/sub requests and responses between devices.)
translating by the presentation layer messages from the software application into different formats of the respective two or more of the diverse publish-subscribe messaging service systems; (Figs. 1-2, paras. 1, 12-14, 20-21; system receives messages, transforms them if necessary, and sends them to their destinations, including transforming for different communication protocols. Both Fig. 1 and para. 21 suggest a plurality of destinations which suggests a plurality of different formats, but to the extent they may not, duplication of parts is not a patentable act, see MPEP 2144. A presentation layer will be taught later, and to the extent that the claim requires that the presentation layer specifically perform this act, Examiner asserts Bowman anticipates assigning the same or similar functionality to this layer, see Bowman, para. 122, and further that it is obvious to try (see MPEP 2143). It is a selection from a finite number of identified potential solutions to the question of which subsection of the system should perform the function. See also Bowman, para. 122; presentation layer may format data based on data types and/or encodings accepted by an application or network layer.) 
translating by the presentation layer messages from the two or more of the diverse publish-subscribe messaging service systems into a format of the software application; (Figs. 1-2, paras. 1, 12-14, 20-21; system receives messages, transforms them if necessary, and sends them to their destinations, including translating commands for different application formats or languages. Both Fig. 1 and para. 21 suggest a plurality of destinations which suggests a plurality of different formats, but to the extent they may not, duplication of parts is not a patentable act, see MPEP 2144. A presentation layer will be taught later, and to the extent that the claim requires that the presentation layer specifically perform this act, Examiner asserts Bowman anticipates assigning the same or similar functionality to this layer, see Bowman, para. 122, and further that it is obvious to try (see MPEP 2143). It is a selection from a finite number of identified potential solutions to the question of which subsection of the system should perform the function. See also Bowman, para. 122; presentation layer may format data based on data types and/or encodings accepted by an application or network layer.)
receiving by the software application requests for data from the subscribers of the two or more of the diverse publish-subscribe messaging service systems; and dispatching by the software application the requested data to the subscribers of the two or more diverse publish-subscribe messaging systems; (paras. 28-29; system receives a message and may store it until it is to be sent to interested parties such as subscribers. Para. 18; request sent for data and data is returned in response. Para. 3; subscription requests that the broker manages.)
But Chiappone does not explicitly teach concurrently running publish-subscribe systems.
(Chiappone may render this feature obvious on its own, see para. 59; Acts in accordance with this disclosure can occur [] concurrently. However, Examiner cites Hildebrand as a better teaching citation - paras. 25-26, 29-30; system translates one request to another system, which requires both systems to run concurrently – the first to make the request in one type and the second to receive the request in another type)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Chiappone with the concurrent systems in order to allow systems utilizing different protocols to interact to share information. (Hildebrand, paras. 4-5, 22-23, 26, 29)
But modified Chiappone does not explicitly teach affinity.
Darugar, however, does teach and assigning, by the platform-independent interface, an affinity status to one or more of the plurality of diverse publish-subscribe messaging service system (Examiner initially states that Chiappone and Hildebrand render this limitation on its own. Spec, para. 18 makes clear that an affinity status can include an indication that future messages should be routed to a specific module. Chiappone, para. 48; system maintains a data store of subscribers that includes identifiers. Para. 17; devices identify themselves by an identifier or address. Para. 15; publisher is responsible for defining the classes or topics to which a subscriber may subscribe. Para. 63; subscriber may be a single subscriber. paras. 10-11, 17, 29, 49; transformation rule applies based on any message quality such as sender. Transformation may affect the destination of the message. See also Hildebrand, para. 59; publisher only dispatches presence updates to particular subscribers such as joeatjabberdotcom. paras. 30-33; system determines whether message is an implicit or explicit message, which is an affinity status, and routes accordingly. Para. 54; system stores which requests are directed to external locations and treats them differently. In other words, the system binds a particular subscriber in one system to a publisher in the same or a different system, which is an affinity status for two reasons – First because the broadest reasonable interpretation of affinity status includes an identifier that allows for inter-system routing, and second because even under the guiding language of Spec, para. 18, the ability of a subscriber to successfully subscribe to diverse publishers in a combined system suggests the ability to route to the proper provider module. It would have been obvious to one of ordinary skill, prior to the effective filing date, to store the routing preference in order to avoid having to rediscover routing with every subscribe request.
Regardless of the above, in the interest of compact prosecution Examiner will also cite Darugar to teach the limitation. An affinity status may include a preference that causes the interface to route future pub-sub requests to the appropriate pub module. Darugar, paras. 22, 71; pub-sub integrated into web services network engine. paras. 40-46; subscriptions are directed to endpoint that processes messages for a given topic. para. 86-87; each publisher maintains its own service or application and has its own namespace. paras. 149-150; identifiers are unique within networks. In the case that identifiers from two networks conflict, system creates a globally unique identifier. Thus the system can route to the proper publisher module despite them using non-globally-unique identifiers in order to subscribe users. It would have been obvious to one of ordinary skill, prior to the effective filing date, to store the routing preference in order to avoid having to rediscover routing with every subscribe request.)
in response to a prior publish-subscribe message exchange with the software application (Examiner initially states that Chiappone and Hildebrand render this limitation on its own. Chiappone, paras. 14-18; subscribers can subscribe to topics and receive messages. paras. 49-50; transformation rules may be selected by determining if message matches a previous topic or subscription. See also Hildebrande, Fig. 1, para. 26, 29-30, 54; System allows for subscriptions to different types of services (implicit/explicit) than the subscriber is in. The fact that a subscription is fulfilled suggests that a system can perform the routing in the first instance, and it would have been obvious to one of ordinary skill, prior to the effective filing date, to store the routing preference in order to avoid having to rediscover routing with every subscribe request.
Regardless, Examiner cites Darugar, paras. 40-46; subscriptions are directed to endpoint that processes messages for a given topic. para. 86-87; each publisher maintains its own service or application and has its own namespace. paras. 149-150; identifiers are unique within networks. In the case that identifiers from two networks conflict, system creates a globally unique identifier. Because para. 149 refers to routing table entries, the storage is anticipated rather than obvious.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Chiappone with the affinity in order to allow systems utilizing different protocols and formats to route messages between devices properly.

Bowman, however, does teach the platform-independent interface integrating a session layer, a presentation layer, and an application layer. (Fig. 3, paras. 115-116, 121-124; network devices operate in the session, presentation and application layers) 
Controlling by the session layer connection between the software application and the two or more of the diverse publish-subscribe messaging systems; and (para. 121; session layer establishes, maintains and manages communication connections between devices on a network.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Chiappone with the layers in order to control communication in networked devices. (Bowman, para. 115)

With respect to Claim 2, modified Chiappone teaches the method of claim 1, and Bowman also teaches wherein each software application executes a plurality of threads. (para. 165; application uses a plurality of threads)
The same motivation that applies to Claim 1 applies here.

(para. 72; message may include video or audio. See also Hildebrand, para. 23; system may present audible/visual information.)

With respect to Claim 4, modified Chiappone teaches the method of claim 1, and Chiappone also teaches wherein the software application is included in a vehicle and the software application controls the vehicle's operation. (paras. 12, 24-26; data being exchanged may be the location of a vehicle, and may disable the car’s operation or some other function if the vehicle is not properly located.)

With respect to Claim 7, modified Chiappone teaches the method of claim 1, and Chiappone also teaches wherein the application layer assigns the affinity status. (paras. 44-47, 89-91; system may be an application running on a server and may be message through an application-layer message, thus the application layer would perform the actions.) 

With respect to Claim 8, modified Chiappone teaches the method of claim 1, and Hildebrand also teaches wherein the affinity status is assigned during an initialization of the platform-independent interface. (paras. 31-35, 41; System may configure translation rules prior to receiving messages. See also Chiappone, paras. 10, 20, 47; definitions control whether service is initiated to perform transformations.)
The same motivation that applies to Claim 1 applies here.

With respect to Claim 10, modified Chiappone teaches the method of claim 1, and Darugar also teaches wherein the platform-independent interface manages topics, publications, and namespaces remote from the plurality of diverse publish-subscribe messaging service systems. (para. 86; each organization has its own name, which is a namespace. Para. 87; each publisher has a service or application, which is a publication. Para. 89; topics. Fig. 2, para. 37; network engine delivers messages published to a topic to subscribers.)
The same motivation that applies to Claim 1 applies here.

With respect to Claim 11, modified Chiappone teaches the method of claim 1, and Chiappone also teaches wherein the platform-independent interface comprises a publish-subscribe stub. (A stub allows for a device to call procedures on remote devices. Paras. 18-19, 21, 34; transformation functions may be called by messages, and APIs may be used to translate commands for calling functions from other devices.)

(para. 20; system uses processor, memory to perform functions)

With respect to Claim 13, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Chiappone also teaches a publish-subscribe interface, comprising: a processor (para. 20; processor)

With respect to Claims 14-16, 18-20, 22-24 they are substantially similar to Claims 2-4, 6-8, 10-12 respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 25, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Chiappone also teaches a non-transitory machine-readable medium encoded with machine-executable instructions, wherein execution of the machine-executable instructions is for: (para. 81; hard drive, optical disk, floppy disk, magnetic tape)

 (paras. 40-46; subscriptions are directed to endpoint that processes messages for a given topic. para. 86-87; each publisher maintains its own service or application and has its own namespace. paras. 149-150; identifiers are unique within networks. In the case that identifiers from two networks conflict, system creates a globally unique identifier. para. 162, 164; subscriber id used to route message to subscriber.)

With respect to Claim 29, it is substantially similar to Claim 28 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 30, modified Chiappone teaches the method of Claim 1, and Chiappone also teaches wherein the affinity status includes a preference that causes the platform independent interface to route future publish-subscribe requests to the one or more of the plurality of diverse publish-subscribe messaging service systems. (Examiner asserts Chiappone/Hildebrand teaches this, see above with respect to Claim 1. However, Examiner also cites Darugar, paras. 40-46; subscriptions are directed to endpoint that processes messages for a given topic. para. 86-87; each publisher maintains its own service or application and has its own namespace. paras. 149-150; identifiers are unique within networks.)

With respect to Claim 31, it is substantially similar to Claim 30 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 32, modified Chiappone teaches the method of Claim 1, and Darugar also teaches further comprising: registering one or more of the plurality of diverse publish-subscribe messaging service systems with the platform independent interface (paras. 86-87; each publisher maintains its own service. Paras. 39-44; publisher topics are created and registered with the system so that they can be discovered by subscribers.)
Receiving, through the platform-independent interface, a request for a list of registered publish-subscribe messaging service systems; and (paras. 39, 49, 103-104, 114; subscribers can search for and browse topics, which is a request for a list of registered services. Para. 49; discovering a topic is identical to discovering a web service.)
In response to the request, providing the list of registered publish-subscribe messaging service systems. (paras. 39, 103-104, 114; system allows for discovery and provides topics to browse or in response to searches.)
The same motivation that applies to Claim 1 applies here.



With respect to Claim 34, modified Chiappone teaches the method of claim 1, and Chiappone also teaches wherein assigning, by the platform-independent interface, the affinity status includes assigning, by the application layer of the platform independent interface, the affinity status. (paras. 44-47, 89-91; system may be an application running on a server and may be message through an application-layer message, thus the application layer would perform the actions. See also Bowman, para. 123; application layer can identify destinations, local resource states or communication content or formatting. Further, Examiner asserts that even if it were not anticipated it is obvious to try (see MPEP 2143). It is a selection from a finite number of identified potential solutions to the question of which subsection of the system should perform the function.) 

With respect to Claim 35, modified Chiappone teaches the method of Claim 1, and Chiappone also teaches wherein the format of the messages from the software application is different from the different formats of the messages from the respective two or more diverse publish-subscribe message service system. (paras. 20-21; devices may have different manufacturers and communicate with different protocols. Thus the natural operation will be that whatever format the data is stored in will be different from at least two diverse systems. Regardless, even if it were not it would have been obvious to store the messages in a standardized format so that the system would not have to query message type whenever a subscriber requested data. Application of a known technique for predictable results is obvious, see MPEP 2143.)


Remarks
Applicant argues at Remarks, pg. 10 that Chiappone teaches a generic interface and “[t]he generic interface does not exchange messages between publishers and subscribers and therefore does not describe ‘a platform independent interface that is configured to exchange messages between publishers and subscribers.’”
Applicant improperly piecemeals and is incorrect in any event. First, Examiner cites the broker as part of a pub-sub system, which is unsurprising, as the title of the invention is “Publish-Subscribe Message Transformation.” Second, the broker is cited in combination with Hildebrand’s teaching in order to form the general framework of a system that translates between multiple pub-sub systems. Consequently the argument that the generic interface by itself does not fulfill all the limitations is unpersuasive, as that is not the rejection.
Applicant requests clarification at Remarks, pg. 10 as to the citation to paras. 20-21 and 36. They largely speak for themselves – Paras. 20-21 disclose using a dictionary for translating commands, formats and protocols to allow devices (such as IoT devices) to communicate with each other. Para. 36 states that the transformation technology may be used in a data center that allows for a multi-tenant environment. Thus each device constitutes a one member of “a plurality of independent and diverse pub-sub messaging service systems” and further each customer that uses the translation functionality may be one of many customers of a multi-tenant environment.
Remarks, pg. 11 that Chiappone does not suggest a platform-independent interface that integrates session, presentation and application layers. Examiner disagrees, but inasmuch as Examiner cited Bowman to explicitly teach the terms session, presentation and application layers, Examiner moves Bowman into the independent rejection.
Applicant further argues at Remarks, pg. 12 that “Contrary to the assertion of the Examiner in a previous Office Action in relation to original Claim 9, Bowman fails to teach where the platform-independent interface integrates a session layer, a presentation layer and an application layer. Bowman does not describe the integration of these layers in the manner claimed, because it has no need to, and thus Bowman does not suggest at least the following feature of Claim 1: “the platform-independent interface integrating a session layer, a presentation layer, and an application layer.”
Examiner disagrees, Bowman describes the same thing Applicant describes – the OSI model. Bowman Fig. 3 and paras. 115-116 disclose a model with multiple layers arranged in a stack where the session, presentation and application layers are all handled by the Device (such as a gateway or server). This is exactly what is described by Spec, Fig. 1 and para. 17 which show that layers 5-7 are handled by “the PiPS framework.” Regardless, even if they were not integrated it still would not render the claim non-obvious, as simple combination is obvious, see MPEP 2143. In other words, it is not sufficient to simply argue the prior art is different (here that the prior art is non-integrated), Applicant must explain why the integration is non-obvious when simple combination is a tenant of obviousness. Certainly Applicant does not argue the art lacked enabling skill to “integrate” the layers, as Applicant provides no technical teaching for the integration. Nor does Applicant argue any unpredictable results or differing functionality.
This improper reasoning permeates Applicant’s response, as Applicant continually takes Remarks, pg. 10; “Chiappone fails to teach or describe [two limitations]”, Remarks, pg. 11; “[Hildebrand’s] translation server does not provide a platform-independent interface”, Remarks, pg. 12; “Bowman does not suggest at least the following feature of Claim 1”, “Darugar does not teach suggest [two limitations].”) Notably, Applicant does not dispute that Chiappone teaches a system that translates between a diversity of publishers and subscribers and Hildebrand teaches a system that translates between two pub-sub systems (to the extent that pub-sub systems are different that a plurality of pub-sub interactions). Similarly, Applicant appears to admit that Darugar teaches “a network services engine that is operative to route requests and responses between publishing and subscribing systems” (Remarks, pg. 12) but argues that it is not “diverse.” Despite the fact that diversity is clearly in Chiappone and Hildebrand (as they must translate) Applicant’s sole argument is that Darugar does not anticipate because it is no diverse. That is simply improper analysis. Obviousness is not a series of anticipation rejections. Obviousness is a question of what was obvious to one of ordinary skill prior to the effective filing date based on all the citations of all the references. Considering each reference serially, in isolation, and asking if each of them anticipate the entirety of any claim language is simply incorrect, as this is not an anticipation rejection.
Finally, at Remarks, pgs. 12-13 Applicant argues the new limitations in the independent claims are not taught by Chiappone, Hildebrand and Darugar. Examiner agrees inasmuch as Examiner cites Bowman to more explicitly teach the layers and for its language that supports assigning functionality to the layer.
Examiner maintains the obviousness rejection to all claims. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449